UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G/A (Amendment No. 1) Under the Securities Exchange Act of 1934 DSP Group, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 23332B106 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: xRule 13d-1(b) oRule 13d-1(c) oRule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act, but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 23332B106 13G/A Page 2 of 7 Pages 1. Name of Reporting Person. I.R.S. Identification Nos. of above persons (entities only). Roumell Asset Management, LLC (“RAM”) 52-2145132 2. Check the Appropriate Box if a Member of a Group (a)o (b)o 3. SEC Use Only 4. Citizenship or Place of Organization Maryland Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 130,600* 6. Shared Voting Power 7. Sole Dispositive Power 130,600* 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Not Applicable Percent of Class Represented by Amount in Row (9) Approximately 5.9% (based on the 21,774,619 shares of common stock outstanding as of November 2, 2012, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2012). Type of Reporting Person IA *Represents shares held by the Roumell Opportunistic Value Fund (the “Fund”).See Item 6 for more information. CUSIP No. 23332B106 13G/A Page 3 of 7 Pages 1. Name of Reporting Person. I.R.S. Identification Nos. of above persons (entities only). James C. Roumell (“Roumell”) 2. Check the Appropriate Box if a Member of a Group (c)o (d)o 3. SEC Use Only 4. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 143,330* 6. Shared Voting Power 1,150,116** 7. Sole Dispositive Power 143,330* 8. Shared Dispositive Power 1,150,116** 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,280,716** Check if the Aggregate Amount in Row (9) Excludes Certain Shares o Not Applicable Percent of Class Represented by Amount in Row (9) Approximately 5.9% (based on the 21,774,619 shares of common stock outstanding as of November 2, 2012, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2012). Type of Reporting Person IN * Includes 130,600 shares held by the Fund.See Item 6 for more information. ** Roumell is the President of RAM and holds a controlling percentage of its outstanding voting securities and, as a result of his position with and ownership of securities of RAM, Roumell could be deemed the beneficial owner of the shares held by RAM. CUSIP No. 23332B106 13G/A Page4 of 7 Pages Item 1(a). Name of Issuer: DSP Group, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 2580 North First Street, Suite 460 San Jose, CA95131 Item 2(a). Name of Persons Filing: 1.Roumell Asset Management, LLC 2.James C. Roumell Item 2(b). Address of Principal Business Office or, if none, Residence: 2 Wisconsin Circle, Suite 660, Chevy Chase, MD20815 Item 2(c). Citizenship: 1.RAM – Maryland 2.Roumell – U.S.A. Item 2(d). Title of Class of Securities: Common Stock, par value $0.001 per share Item 2(e). CUSIP Number: 23332B106 Item 3. If this statement is filed pursuant to Rule 13(d)-1(b), or 13(d)-2(b), or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Exchange Act. (b) o Bank as defined in Section 3(a)(6) of the Exchange Act. (c) o Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) o Investment company registered under Section 8 of the Investment Company Act of 1940. (e) x* An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). (g) x* A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G). (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act. (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(J). * RAM is an investment adviser registered under Section 203 of the Investment Advisers Act of 1940.Roumell is the President of RAM and holds a controlling percentage of its outstanding voting securities.Roumell is joining in this filing on Schedule 13G/A pursuant to Rule 13d-1(k)(1). CUSIP No. 23332B106 13G/A Page 5 of 7 Pages Item 4. Ownership. (a) Amount beneficially owned: See Items 5-11 on the cover sheets of this Schedule 13G/A. (b) Percent of class: Approximately 5.9% (based on the 21,774,619 shares of common stock outstanding as of November 2, 2012, as reported on the Issuer’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2012). (c) Number of shares as to which each person has: (i) Sole power to vote or to direct the vote 143,330 (includes 12,730 shares held by Roumell) (ii) Shared power to vote or to direct the vote 1,150,116 (through RAM) (iii) Sole power to dispose or to direct the disposition of 143,330 (includes 12,730 shares held by Roumell) (iv) Shared power to dispose or to direct the disposition of 1,150,116 (through RAM) Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6.
